Citation Nr: 0838947	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
June 2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that there are outstanding 
private medical records which must be sought prior to 
adjudication by the Board.  During the June 2008 hearing, the 
veteran identified private treatment records addressing his 
claimed neck condition dating from approximately August 1995.  
At this time, there are no private medical records contained 
in the claims file.  The veteran must be contacted to obtain 
authorization and consent to seek these private medical 
records.

The veteran also states that he sought treatment for his neck 
condition and was prescribed a TENS unit from a doctor in El 
Paso.  It is unclear from the testimony provided whether the 
prescribing physician was a private or VA practitioner.  The 
veteran had previously described seeking care at VA 
facilities in El Paso for other medical conditions.  As such, 
any VA medical records for this veteran should be obtained 
from El Paso.  



Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical 
treatment records pertaining to this 
veteran from the El Paso VA Health Care 
System.  

2.  Contact the veteran to determine 
the location and contact information 
for any private physician who may have 
outstanding medical records pertaining 
to the veteran's claimed neck 
condition, to include the described 
treatment in or around August 1995.  
Request proper authorization and 
consent to release medical information 
for these providers and obtain the 
available medical records.  

 3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If 
there are no records available from a 
particular source, the RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented in 
the claims folder.

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




